Citation Nr: 0617264	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1944 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case returns to the Board following a remand to the RO in 
June 2005. 


FINDINGS OF FACT

1.  The RO denied service connection for a left eye 
disability in March 1951 and October 1968 and found no new 
and material evidence to reopen the claim in a July 1989 
rating decision; the veteran did not initiate an appeal of 
any decision.   

2.  Evidence received since the July 1989 rating decision is 
duplicative or cumulative and redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate claim, and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 1951, October 1968, and July 1989 RO decisions 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
July 1989 rating decision to reopen the claim for service 
connection for a left eye disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a left eye 
disability in a March 1951 rating decision.  The RO confirmed 
and continued the denial in October 1968.  Although the RO 
notified the veteran of each denial, the veteran did not 
initiate an appeal.  Subsequently, in a July 1989 rating 
decision, the RO found no new and material evidence to reopen 
the claim.  Again, the veteran did not initiate an appeal 
upon notice of the decision.  Therefore, the RO's decisions 
of March 1951, October 1968, and July 1989 are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).   

The veteran now seeks to reopen the service connection claim.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO initially denied service connection for left eye 
disability in the March 1951 rating decision because there 
was no evidence of the disorder in service.  The denial was 
confirmed and continued in October 1968.  In July 1989 the RO 
found no new and material evidence to reopen the claim 
because the evidence failed to show that the disability was 
incurred in or aggravated by service.  Evidence of record at 
the time of the July 1989 rating decision consists of service 
medical records, a December 1950 statement from R. Moorhead, 
M.D.; records from McClain Eye Clinic; and records from R. 
Russell, M.D., F. McMillan, M.D., and W.C. Ashford.

Evidence received since the July 1989 rating decision 
consists of records from Dr. McMillan; an October 2002 
statement from C. M.; VA medical records dated from March 
2002 to December 2002; a December 2002 statement from the 
veteran's wife; July 2003 and October 2005 statements from W. 
Ashford, M.D.; records from various private physicians dated 
from 1993 to 2003; additional service medical records; lay 
statements from multiple friends and family members received 
in February 2004; records from Dr. Ashford; and various 
written statements from the veteran.     

Initially, the Board finds that the records from Dr. McMillan 
received since the July 1989 rating decision are duplicates 
of records previously considered and are therefore not new.  
Similarly, the service medical records received since the 
July 1989 rating decision are the originals of the copies of 
service medical records that were previously considered.  
Therefore, this evidence is also duplicate and therefore not 
new.  

The VA medical records dated from March 2002 to December 2002 
and the records from various private physicians dated from 
1993 to 2003 contain no information relevant to the claim for 
service connection for a left eye disability.  Because this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, this evidence is not material.  

The December 2002 statement from the veteran's wife discusses 
the veteran's medical treatment through 1987 and his current 
status related to the onset of dementia.  The discussion of 
medical history recounts treatment by physicians, Drs. 
McClain, Russell, and McMillan, whose records were considered 
at the time of the July 1989 rating decision, such that it is 
cumulative and redundant of previous evidence.  The 
discussion of the veteran's current status does not relate to 
the claim for service connection for a left eye disability.  
Accordingly, this statement does not constitute new and 
material evidence.   

The veteran's various written statements relate his account 
of being struck in the left eye while onboard a train going 
to California in service.  Similarly, in an October 2002 
statement, C. M. related that he served with the veteran and 
that the veteran told him that he was hit in the eye by a 
rock when he stuck his head out of the train taking him to 
California.  These statements are cumulative and redundant of 
statements made by the veteran in connection with his 
September 1968 and May 1989 claims.  

The February 2004 statements from friends and family members 
primarily discuss the general deterioration of the veteran's 
physical and mental health.  To the extent the etiology of 
the left eye disability is not addressed, such statements are 
not material.  The Board notes that statements from one son 
and one daughter relate that the veteran told them that he 
hurt his left eye in service.  This evidence is cumulative of 
evidence previously considered.   

The remaining evidence consists of treatment records and 
statements dated in July 2003 and October 2005 from Dr. 
Ashford.  The treatment records dated from November 1982 to 
July 1986 are duplicates of treatment records from Dr. 
Russell, which were previously considered.  The remaining 
entries dated through April 2005 reflect current findings and 
treatment only, without discussing the etiology of the left 
eye disability.  These records are not new and material 
within the meaning of 38 C.F.R. § 3.156(a).   

Dr. Ashford's July 2003 statement indicates that he reviewed 
the veteran's medical records and recounts the veteran's 
treatment history from 1982, when he initially presented to 
Dr. Russell and told him that a rock hit him in the left eye 
in service.  The statement concludes: "I think [the 
veteran's] injury in service clearly contributed to his left 
eye problems."  Similarly, the October 2005 statement from 
Dr. Ashford, in pertinent part, discusses the veteran's 
treatment history from 1982 and again notes that the veteran 
related at that time that a rock hit him in the left eye.  

The Board finds that these statements are not new and 
material because the relevant information, specifically the 
veteran's account of the etiology of the left eye disability, 
is cumulative and redundant of information provided in the 
records from Dr. Russell, as well as the veteran's statements 
offered in connection with the September 1968 and May 1989 
claims, which were considered at the time of the July 1989 
rating decision.  In addition, the opinion provided at the 
conclusion of the July 2003 statement is new and does relate 
to an unestablished fact necessary to substantiate the claim, 
but does not raise a reasonable possibility of substantiating 
the claim when considered with all the evidence of record.  
That is, the opinion is clearly based on history, i.e., in-
service left eye injury, reported by the veteran.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  The history provided by 
the veteran, which was previously considered by the RO, is 
not consistent with the veteran's service medical records or 
other post service treatment reports, which do not 
objectively relate the veteran's left eye disorder to 
service.  The Board also notes that Dr. Ashford only 
references the veteran's post service medical records.  
Review of the service medical records was not mentioned.  
Therefore, the statements from Dr. Ashford are not new and 
material evidence.  

In summary, the Board finds no new and material evidence 
necessary to reopen the claim for service connection for a 
left eye disability.  38 C.F.R. § 3.156(a).  Therefore, the 
claim is not reopened.  38 U.S.C.A. § 5108.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in November 2002, 
January 2004, June 2005 and December 2005, as well as 
information provided in the January 2003 rating decision and 
August 2004 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
statement of the case and subsequent supplemental statements 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  The Board notes that the RO provided its initial 
notice in November 2002, prior to the rating decision on 
appeal, and that the June 2005 and December 2005 notice 
letters specifically ask the veteran to provide any evidence 
in his possession that pertains to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, in the March 2006 supplemental 
statement of the case, as well as the notice letters 
discussed above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his petition to reopen his claim for service connection, as 
well as the evidence needed to substantiate the underlying 
claim for service connection, and notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records, specifically records from Dr. 
Ashford, as authorized by the veteran.  With respect to 
service medical records, the veteran and his representative 
have argued that the records are incomplete.  Pursuant to the 
June 2005 remand, the RO requested a search for additional 
service medical records, including clinical (inpatient 
records) for the period from July 25, 1945 through August 
1945 relating to the veteran's alleged treatment for left eye 
injury.  The National Personnel Records Center (NPRC) replied 
in June 2005 that a search for clinical records was negative.  
In September 2005, the NPRC indicated that all available 
service medical records had been provided previously.   

The Board observes that the RO has not secured a medical 
examination or opinion concerning the etiology of the 
veteran's left eye disability.  However, such assistance is 
not required until and unless there is new and material 
evidence to reopen the claim, which is not the case in this 
appeal.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (the duty to obtain a medical examination 
or opinion applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured).  As there is no other indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

Finally, the Board is satisfied as to compliance with its 
instructions from the June 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).




ORDER

As no new and material evidence has been received, the claim 
for service connection for a left eye disability is not 
reopened.  The appeal is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


